Exhibit 10.2
Summary of Compensation Program for
Non-Employee Chairman of the Board of Directors
Adopted March 23, 2010
At a meeting of the Board of Directors of Tollgrade Communications, Inc. (the
“Company”) held on March 23, 2010, following the appointment of the non-employee
Chairman of the Board and at the recommendation of the Compensation Committee,
the Board of Directors adopted a compensation program for the Chairman of the
Board, comprised of the following elements:

  •   An annual retainer of $200,000, payable in cash;     •   A one-time grant
of 50,000 shares of restricted stock under Company’s 2006 Long-Term Incentive
Compensation Plan (the “2006 Plan”), subject to a one-year period of
restriction; and     •   A one-time grant of 250,000 stock appreciation rights
having a grant price equal to the fair market value of a share of the Company’s
common stock on the date of grant, to become vested upon the satisfaction of
criteria established by the Board.

 